Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Rejoinder
Claims 1-12 and 16-18 are allowable. Claims 13 and 15, previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between inventions I-III, as set forth in the Office action mailed on 8/2/19, is hereby withdrawn and claims 13 and 15 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.

Examiner’s Statement of Reasons for Allowance
Claims 1-13 and 15-18 are allowed. 
The following is an examiner’s statement of reasons for allowance:
Regarding independent claim 1, patentability exists, at least in part, with the claimed features of the center of the first planar antenna element and a respective bottom center of each of the at least one second antenna element are on the axis, so as to reduce a deformation of a radiating pattern of the first planar antenna element due to an interference with the at least one second antenna element. 
Claims 2-13, 15 and 16 depend therefrom.

Regarding independent claim 18, patentability exists, at least in part, with the claimed features of a planar parasitic element: (a) within a near-field of the first planar antenna element and substantially in parallel to the first planar antenna element at a predetermined distance therefrom in a direction perpendicular to the axis, the distance of the planar parasitic element from the first planar antenna element in the direction perpendicular to the axis is between λ/10 and λ/4, where λ corresponds to a wavelength of the first planar antenna element. 
Shamblin et al. (US 8988289) is cited as teaching some elements of the claimed invention An antenna system, comprising: a first planar antenna element arranged along an axis; at least one second antenna element arranged along the axis; and a planar parasitic element: (a) within a near-field of the first planar antenna element and substantially in parallel to the first planar antenna element at a predetermined distance therefrom, and (b) with a center of the planar parasitic element offset with respect to a center of the first planar antenna element in a direction away from the at least one second antenna element along the axis, the center of the first planar antenna element is positioned between the center of the planar parasitic element and the at least one second antenna element along the axis,  so as to reduce a deformation of a radiating pattern of the first planar antenna.
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HASAN ISLAM whose telephone number is (571)270-1719.  The examiner can normally be reached on Mon-Fri 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAMEON LEVI can be reached on (571)272-2105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 




/HASAN ISLAM/Primary Examiner, Art Unit 2845